STATE OF WISCONSIN — SUPREME COURT
ORDER
The Board of Attorneys Professional Responsibility filed a report February 5,1997 recommending that the petition for reinstatement of the license of James P. O'Neil to practice law in Wisconsin be granted, having concluded that the petitioner demonstrated by clear *15and convincing evidence, pursuant to SCR 22.28, that he has the requisite character to practice law in Wisconsin and that his resumption of practice will not be detrimental to the integrity and standing of the bar, the administration of justice, or the public interest. The court suspended the petitioner's license to practice law for one year as discipline for retaining and failing to report to his law firm his receipt of fees for his professional services to which the firm was entitled and for retaining a duplicate payment of a fee for guardian ad litem service. In re Disciplinary Proceedings Against O'Neil, 197 Wis. 2d 224, 539 N.W.2d 881 (1995).
By memorandum of November 27,1996, the Board of Bar Examiners recommended that the reinstatement petition be granted, having determined that the petitioner has completed the continuing legal education requirements established for reinstatement.
It Is Ordered that the petition is granted and, effective the date of this order, the license of James P. O'Neil to practice law in Wisconsin is reinstated.
/s/ Marilyn L. Graves
Marilyn L. Graves, Clerk of Supreme Court